785 N.E.2d 226 (2003)
MAJORS, Brian, et al., Plaintiff-Appellants,
v.
ABELL, Marsha, et al., Defendants-Appellees.
No. 94S00-0303-CQ-94.
Supreme Court of Indiana.
March 17, 2003.
ORDER ACCEPTING CERTIFIED QUESTION
The United States for the Seventh Circuit, 317 F.3d 719, has certified a question of Indiana state law for this Court's consideration pursuant to Indiana Appellate Rule 64. The question, as framed by the federal court, is:
Is the term "persons" in Ind.Code §§ case 3-9-3-2.5(b)(1), (d) limited to candidates, authorized political committees or subcommittees of candidates, and the agents of such committees or subcommittees, or does it have a broader scope, and, if so, how much broader?
The Court ACCEPTS the certified question pursuant to Appellate Rule 64. There being a single question certified to the Court and the pertinent facts apparently not being in dispute, the Court directs consolidated, simultaneous briefing as follows.
The plaintiffs in the federal action are allowed a single main brief and a single response brief. These two briefs shall be bound with a blue cover. Likewise, the defendants in the federal action are allowed a single main brief and a single response brief. These two briefs shall be bound with a red cover. Except to the extent this order directs otherwise, the four briefs shall conform to the provisions of Appellate Rules 43 and 44. In addition, an appendix shall be filed containing certified copies of documents from the federal court that the parties believe are necessary or helpful for deciding the question, including, as applicable, the items listed in Appellate Rule 50. It is anticipated that the parties will confer and agree on the material to be included in an appendix and that only one will be filed. The cover of the appendix shall be blue and labeled "Appellant's Appendix." Appellees may file one appendix, in accordance with Appellate Rule 50(A)(3), if the parties are unable to agree on the contents, although a single appendix is preferred. An original and eight copies of each brief and appendix are to be filed with the Clerk.
The two main briefs must be filed by April 22, 2003. These briefs shall, to the extent reasonably practical, conform to the provisions of Appellate Rule 46(A). These briefs may not exceed 8400 words, exclusive of the items listed in Appellate Rule 44(C) and shall be accompanied by the verified statement of word count referred to in Appellate Rule 44(F). The two response briefs must be filed by May 13, 2003. These briefs may not exceed 2400 words exclusive of the items listed in Appellate Rule 44(C), and shall be accompanied by the verified statement of word count referred to in Appellate Rule 44(F). Any appendix must be filed by May 13, 2003.
Extensions of time will be granted only under extraordinary circumstances. The Court anticipates that oral argument will be scheduled in this matter for a date in late May or early June; a separate order scheduling oral argument will be entered. The Court will then take the case under advisement and issue an opinion in due course.
The Clerk is directed to send copies of this order to Jennifer Doerr, Assistant Appeals Processing Manager, United State for the Seventh Circuit, for distribution to *227 that Court; to the Hon. Larry J. McKinney, Chief Judge, United State District Court for the Southern District of Indiana; and to counsel of record as indicated on the attached service list.
All Justices concur.